Citation Nr: 1445774	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-33 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In December 2009, a hearing was held before a Decision Review Officer (DRO) at the RO.  In August 2014, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the record.

In July 2009 the Veteran executed a VA Form 21-22 designating Disabled American Veterans (DAV) as his representative.  In November 2009, he executed a VA Form 21-22 designating Texas Veterans Commission (TVC) as his representative.  The following month, in December 2009, he executed a VA Form 21-22 designating DAV as his representative.  In April 2011, the Veteran executed a VA Form 21-22 by which he revoked DAV's power of attorney and designated TVC as his representative.  The Board now recognizes the TVC as the Veteran's duly appointed representative with respect to the matter on appeal.


FINDING OF FACT

The Veteran's service-connected disabilities are rated 60 percent from June 29, 2000 and 80 percent from March 31, 2011, combined, and are shown to render him unable to maintain substantially gainful employment throughout the appeal period.


CONCLUSION OF LAW

The requirements for TDIU rating are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  

The Veteran contends that he is unable to work due to his service-connected disabilities, primarily his low back and bilateral lower extremity pain.  

The Veteran's service-connected disabilities are degenerative disc and joint disease L5-S1 rated 60 percent from June 29, 2000; bilateral lower extremity radiculopathy separately rated 20 percent for each extremity from March 31, 2011; bilateral heel spurs rated 10 percent from April 10, 2008; tinnitus rated 10 percent from April 12, 2013; and right fourth finger fracture with degenerative joint disease and bilateral hearing loss, both rated zero percent disabling.  The combined schedular ratings are 60 percent from June 29, 2000 and 80 percent from March 31, 2011.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

As the Veteran's degenerative disc and joint disease L5-S1 is rated 60 percent and his combined rating for service connected disabilities has been 60 percent from June 29, 2000 and 80 percent from March 31, 2011, he meets the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  The question remaining is whether his service connected disabilities render him incapable of participating in a substantially gainful occupation.  

In his January 2009 TDIU application (and November 2009 application for Vocational Rehabilitation), the Veteran reported his educational experience as consisting of 4 years of high school and training in underground irrigation.  In his October 2012 TDIU application, the Veteran reported having attended two years of college and gone to "real estate school."  

An April 2009 VA examination report notes that the Veteran reported daily flare-ups of low back pain which is "incapacitating and lasts for 4 days."  The pain is precipitated by prolonged walking, lifting objects and prolonged sitting and standing activities.  He can walk for about 5 minutes or 1/2 a block without "a lot of back pain."  The examiner noted that the "Veteran was working as a builder for a building company 10 years ago and he was laid off.  After that, he could not find a similar job because of his chronic back pain and non-service connected right knee and service-connected heel spur pain over the right side.  Currently he is self employed as a residential remodeling worker.  He does this whenever he can; it is a flexible job."  The examiner opined that the Veteran has cumulative functional limitations from both service and non-service connected conditions to do his previous job as a builder and that "[i]t is very difficult to separate service-connected from non-service connected conditions."  The examiner further opined that the Veteran can manage a part-time sedandary job.

In a July 2009 statement, the Veteran stated that his residential remodeling and repairs job involved "framing, sheet rock removal and installation, tape, float, texture, painting, plumbing repair, underground irrigation systems, lifting of heavy tools and equipment."  He further stated that he "normally works between 5 to 15 hours per week" and "may lose between 20 a week to 40 hours due to pain in body and medications."  In his August 2009 notice of disagreement, the Veteran stated that he is "unable to work more than seven to ten days a month because of [his] service connected disabilities."  

During his December 2009 DRO hearing, the Veteran testified that his last full-time employment was in 2000 and he was more recently self-employed as a subcontractor.  He reported that he had earned less than $10,000 during the past year because his back condition had prevented him from doing as much work as he had in the past.  The Veteran testified that he had at least 10 incapacitating episodes of back pain in the past year and experiences daily flare-ups.  

On May 2012 VA peripheral nerves examination, the examiner opined that the impact of sensory deficits on the Veteran's ability to work resulted in mild impairment of gait, station and ambulation.  However, as this opinion does not include consideration of the Veteran's other service connected disabilities, most notably his low back, it is not adequate for rating purposes.  

In May 2012 and August 2014 statements, the Veteran's wife reported that he has decreased ability to perform "even minor tasks due to severe, constant back pain and discomfort."  

A June 2013 statement from the Veteran's VA treatment provider includes the opinion that "[h]e is considered medically disabled from his back disease due to chronic pain and physical limitations."  In an August 2014 statement, the examiner noted that the Veteran uses a walker for walking and is unable to lift hearvy weights.  

A private treatment report received in August 2014 notes that the Veteran was initially seen in July 2013 and, as a result of the severity of his low back and leg pain, he is unable to sit for longer than 10-15 minutes, can lift only very light weights and is unable to walk for more than 10-15 minutes without experiencing severe pain.  The examiner opined that the Veteran's low back and leg pain result in limitations which "make working in his lifelong profession as a builder virtually impossible."  

During his August 2014 Travel Board hearing, the Veteran testified that his last full-time employment was in 2009.  He reported that he has a high school education, took some college courses, and had engaged in strictly labor type employment during his lifetime.  He reported that he has tried sedentary employment; however, such employment is impossible because he cannot sit down for long periods and has to get up and walk around.  

The Board has noted that tax returns from 2008 indicate that the Veteran's business had "gross receipts or sales of $63,642."  However, he also reportedly had expenses of $57,602.  This resultee in a reported net profit of only $6,040 which the Board notes would be below the poverty level.  

In summary, the medical evidence reflects that the Veteran is incapable of participating in other than sedentary employment, and that sedentary employment is likewise somewhat limited (by the Veteran's inability to sit for long periods flowing from the service connected disabilities).  What is also noteworthy is that the Veteran's employment experience has been in fields that require manual labor.  Based on the foregoing, and resolving remaining reasonable doubt in the Veteran's favor, the Board finds that that it is reasonably shown that by virtue of his service connected disabilities the Veteran is precluded from participating in any substantially gainful employment consistent with his education/training and experience, and that a TDIU rating is warranted.  


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


